15 Warren Street, Suite 25 Hackensack, NJ 07601 (201) 342-342-7753 Fax: (201) 342-7598 E-mail: paritz@paritz.com Paritz & Company, P.A. CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM Board of Directors Bally, Corp. 2620 Regatta Drive, Suite 102 Las Vegas, NV 89128 Gentlemen: We consent to the use in this Amendment No. 1to the Registration Statement on Form S-1/A of our report dated November 8, 2013 relating to the financial statements of Bally, Corp. as of September 30, 2013, and for the period from March 13, 2013 (inception) to September 30, 2013, and to the reference to us under the heading “Experts” in such Registration Statement. Paritz & Company, P.A. Hackensack, New Jersey January 21, 2014
